Title: Saturday 18th.
From: Adams, John Quincy
To: 


       This morning I went to the French Consul’s and from there to the Governor’s of this place. We saw Mr. Logonare at the Con­suls. We gave him a Letter and carry another to the Governor’s and gave it to him. He said he would give us a Passport this afternoon or to morrow and that it was impossible to go till monday. Very fine weather. I look’d this morning out of our chamber window and saw a beautiful sight. The waves all foaming upon the Beach and Breaking made a terrible noise and as beautiful a sight as I ever saw in my life. We expected to see a Nun made to day but we were disappointed. The Nuns are shut up in Convents and never see any men Except the friars. They go? ... different ... reasons. Sometimes the thing is this. In these European Countries a Girl must marry the person that her parents to chuse for her. If they are ever so obstinate as to absolutely refuse to marry a Person This afternoon the Gentlemen all went to see the armory but I was a writing a Letter and therefore could not go.
      